Exhibit 10.1

Limited Waiver

This Limited Waiver is granted by Gordmans, Inc. (“Gordmans”) to Geoff Ayoub
(“Ayoub”) to assist Ayoub in continuing with his career following his separation
from employment by Gordmans.

During his employment by Gordmans, Ayoub executed a Non-Qualified Stock Option
Agreement (the “Agreement”), a copy of which is attached hereto and marked
Exhibit A.

At Ayoub’s request, Gordmans hereby waives Paragraph 7 of the Agreement related
to his non-compete obligations so that he may work for Burlington Coat
Factory. Should Ayoub separate employment from Burlington Coat Factory within
six (6) months of his separation with Gordmans, the terms of Paragraph 7 shall
apply. In exchange for Gordmans waiving such a provision, Ayoub agrees that the
Option granted under the Agreement shall not remain exercisable for the ninety
(90) day period stated in Paragraph 4(c) of the Agreement but shall instead
terminate and expire as of the effective date of his separation from
employment. Gordmans does not waive any other provision of the Agreement.

This Limited Waiver does not waive or release Ayoub from any other contractual,
statutory or common law duties Ayoub may have to Gordmans, including but not
limited to duties to protect Gordmans proprietary information and/or trade
secrets.

 

Signed:

 

/s/ Geoffrey B. Ayoub

Title:

 

SVP of Planning, Allocation & Analysis

Date:

 

April 6, 2016

Signed:

 

/s/ Roger L. Glenn

Title:

 

SVP of Human Resources

Date:

 

April 6, 2016



--------------------------------------------------------------------------------

Exhibit A – Form of NQ Stock Option Agreement

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

GORDMANS STORES, INC. 2010 OMNIBUS INCENTIVE COMPENSATION PLAN

* * * * *

Participant:

Grant Date:

Per Share Exercise Price:

Number of Shares subject to this Option:

* * * * *

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Gordmans Stores,
Inc., a Delaware corporation (the “Company”), and the Participant specified
above, pursuant to the Gordmans Stores, Inc. 2010 Omnibus Incentive Compensation
Plan, as in effect and as amended from time to time (the “Plan”), which is
administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interest of the Company to grant the non-qualified stock option provided for
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein. Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control. No part of the Option granted hereby is intended to qualify
as an “incentive stock option” under Section 422 of the Code.

 

2



--------------------------------------------------------------------------------

2. Grant of Option. The Company hereby grants to the Participant, as of the
Grant Date specified above, a non-qualified stock option (this “Option”) to
acquire from the Company at the Per Share Exercise Price specified above, the
aggregate number of shares of Common Stock specified above (the “Option
Shares”). Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. The Participant
shall have no rights as a stockholder with respect to any shares of Common Stock
covered by this Option unless and until the Participant has become the holder of
record of the shares, and no adjustments shall be made for dividends in cash or
other property, distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan or this Agreement.

3. Vesting and Exercise.

(a) Vesting. The Option shall vest in annual increments of 25% of the total
number of Option Shares, on DATE, DATE, DATE and DATE; provided the Participant
is then employed by the Company and/or one of its Subsidiaries or Affiliates.
There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.

(b) Certain Terminations. Any unvested portion of this Option shall immediately
become vested upon a Termination due to (i) the Participant’s death or (ii) the
Participant’s Disability.

(c) Change in Control. Any unvested portion of this Option shall immediately
become vested upon a Change in Control; provided the Participant is continuously
employed by the Company or its Subsidiaries through such date.

(d) Effect of Detrimental Activity. The provisions of Section 6.4(c) of the Plan
regarding Detrimental Activity shall apply to the Option.

(e) Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of this Option
(whether vested or not vested) shall expire and shall no longer be exercisable
after the expiration of ten (10) years from the Grant Date.

(f) Change in Eligibility. In the event of the Participant’s transfer to another
position in the Company which is either ineligible for this Option or is
eligible to participate in the Plan at a lower level, the unvested Option
received at the higher level position may be forfeited.

4. Termination. Subject to the terms of the Plan and this Agreement, the Option,
to the extent vested at the time of the Participant’s Termination, shall remain
exercisable as follows:

(a) Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of this Option
shall remain exercisable until the earlier of (i) one year from the date of such
Termination, and (ii) the expiration of the stated term of the Option pursuant
to Section 3 hereof.

 

3



--------------------------------------------------------------------------------

(b) Termination Without Cause. In the event of the Participant’s involuntary
Termination by the Company without Cause, the vested portion of this Option
shall remain exercisable until the earlier of (i) ninety (90) days from the date
of such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3 hereof.

(c) Voluntary Termination. In the event of the Participant’s voluntary
Termination, the vested portion of this Option shall remain exercisable until
the earlier of (i) ninety (90) days from the date of such Termination, and (ii)
the expiration of the stated term of the Option pursuant to Section 3 hereof.

(d) Termination for Cause. In the event of the Participant’s Termination by the
Company for Cause, the Option granted hereunder (whether or not vested) shall
terminate and expire upon such Termination.

(e) Treatment of Unvested Option upon Termination. Any portion of this Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.

5. Method of Exercise and Payment. Subject to Section 9 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Sections 6.4(c) and 6.4(d) of the Plan, including, without limitation, by
the delivery of any form of exercise notice as may be required by the Committee
and payment in full of the Per Share Exercise Price multiplied by the number of
shares of Common Stock underlying the portion of the Option exercised.

6. Non-transferability. The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not, prior to vesting,
be sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit the Option to be Transferred to a Family Member for no value,
provided that such Transfer shall only be valid upon execution of a written
instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such Transfer and the transferee’s acceptance thereof
signed by the Participant and the transferee, and provided, further, that the
Option may not be subsequently Transferred otherwise than by will or by the laws
of descent and distribution or to another Family Member (as permitted by the
Committee in its sole discretion) in accordance with the terms of the Plan and
this Agreement, and shall remain subject to the terms of the Plan and this
Agreement. Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of or hypothecate in any way the Option, or the levy of any
execution, attachment or similar legal process upon the Option, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.

 

4



--------------------------------------------------------------------------------

7. Non-Competition Covenant. In consideration of the Option being granted
herein, the Participant agrees that during the Participant’s service as an
employee of the Company or its Affiliates and for the six-month period
thereafter, the Participant shall not, directly or indirectly, engage in, or
serve as a principal, partner, joint venturer, member, manager, trustee, agent,
stockholder, director, officer or employee of, or advisor to, or in any other
capacity, or in any manner, own, control, manage, operate, or otherwise
participate, invest, or have any interest in, or be connected with, any person,
firm or entity that engages in any activity which competes directly or
indirectly with any business of the Company or its Subsidiaries (collectively,
the “Company Business”) anywhere in the U.S. or any other country in which the
Company Business was conducted or related sales were effected during the
preceding two (2) years. This Section 7 will not apply and will not be enforced
by the Company with respect to post-Termination activity by the Participant that
occurs in California or in any other state in which this prohibition is not
enforceable under applicable law.

8. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

9. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Option and, if the Participant fails to do so,
the Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any statutorily
required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or shares of Common Stock otherwise deliverable
upon exercise of the Option.

10. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

11. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Financial Officer of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

12. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.

 

5



--------------------------------------------------------------------------------

13. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

14. Compliance with Laws. The issuance of this Option (and the Shares upon
exercise of this Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, as amended, the 1934 Act and in
each case any respective rules and regulations promulgated thereunder) and any
other law or regulation applicable thereto. The Company shall not be obligated
to issue this Option or any of the Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

15. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

16. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

17. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

19. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

20. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

6



--------------------------------------------------------------------------------

21. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GORDMANS STORES, INC. By:  

 

Name:  

 

Title:  

PARTICIPANT

 

Name:  

 

Social Security Number:  

 

 

7